Motion Granted; Appeal Dismissed and Memorandum
Opinion filed January 27, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00471-CV
____________
 
CAROLYN JAMES, Appellant
 
V.
 
MICHAEL EASTON AND PETER RIGA, Appellees
 

 
On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2010-12915
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from an order signed May 3, 2010.  On December 21, 2010, appellees
filed a motion to dismiss because the appeal is moot.
This
appeal is brought from the denial of a temporary injunction.  Subsequently, the
trial court granted appellees’ motion to dismiss appellant’s lawsuit. 
Appellees then filed a motion to dismiss this appeal.  Appellant filed a
response and a motion to vacate the trial court’s order. 
“If,
while on the appeal of the granting or denying of the temporary injunction, the
trial court renders final judgment, the case on appeal becomes moot.”  Isuani
v. Manske-Sheffield Radiology Group, P.A., 802 S.W.2d 235 (Tex. 1991).  Appellant’s
motion to vacate is denied.  Appellees’ motion to dismiss is granted and the
appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Brown, Boyce, and Jamison.